Title: To James Madison from Colin and James Ross, 13 July 1803
From: Ross, Colin,Ross, James
To: Madison, James


Sir
Fredg. 13th. July 1803
We have received your favors of the 26th. May & the 10th. currt. respecting your Tobo. at Roystons We. The price here is fm. 26/ to 30/ one or two Crops of superior quality has been sold a little higher but on long time. In Richmond the price is various from 33/ to 51/ as the purchaser likes the quality the fair 60 day price there for lists of good weights that have not been ⟨review’d?⟩ we are inform’d is fm. 36/ to 40/. For your crop we will give 30/ Cash and in proportion for any time you may wish to ⟨give on?⟩ it; Your being so near Alexandria and as the Bank at that place will discount our paper if it is any accommodation to you we have no objection to give our Note p’ble & negotiable at the Bank of Alexandria. If you wish to Ship your Tobacco we will make the advance in the Country £10 stg p.Hhd. and remain very respectfully Sir Your mo. Ob. servts.
Colin & James Ross
 

   
   RC (DLC).




   
   Letters not found.



   
   For Royston’s Warehouse, see Colin and James Ross to JM, 19 Dec. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:202–3 and n. 4).


